            Case 4:18-cv-00423-DCN Document 1 Filed 10/03/18 Page 1 of 5



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
NICHOLAS J. WOYCHICK, IDAHO STATE BAR NO. 3912
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Nick.Woychick@usdoj.gov

Attorneys for Plaintiff
United States of America



                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                   Case No.
                Plaintiff,
                                                   COMPLAINT
        v.

 CODY JAMES HOLM and WHITNEY A.
 HOLM,

                Defendants.


       COMES NOW the United States of America (“USA”), acting through the Farm Service

Agency (“FSA”) of the United States Department of Agriculture, and for its claim for relief

against the Defendant Cody James Holm (hereafter “the Defendant”) and Whitney A. Holm,

alleges as follows:

       1.      This court has jurisdiction of this civil action pursuant to 28 U.S.C. § 1345, as the

United States is Plaintiff. Venue is proper pursuant to 28 U.S.C. § 1391, as this action is to

foreclose security agreements describing personal property located in the state of Idaho.

COMPLAINT - 1
            Case 4:18-cv-00423-DCN Document 1 Filed 10/03/18 Page 2 of 5



       2.      On or about December 22, 2014, the Defendant and Jaden Brigham Holm,

executed and delivered to FSA, a promissory note evidencing a loan made to them pursuant to

the Consolidated Farm and Rural Development Act (7 U.S.C. §§1921, et seq.). A copy of this

note is attached as Exhibit A. Under the terms of this note (Ex. A), the Defendant and Jaden

Brigham Holm promised to pay to FSA the principal sum of $224,000.00 plus interest at the rate

of 2.625 percent per annum. This promissory note was rescheduled by a promissory note

executed by the Defendant on April 4, 2016, in the amount of $229,711.89, plus interest at the

rate of 2.25 percent per annum. A copy of the rescheduled note is attached as Exhibit B.

       3.      On or about December 22, 2014, the Defendant and Jaden Brigham Holm,

executed and delivered to FSA a promissory note evidencing a loan made to them pursuant to the

Consolidated Farm and Rural Development Act (7 U.S.C. §§1921, et seq.). A copy of this note

is attached as Exhibit C. Under the terms of this note (Ex. C), the Defendant and Jaden Brigham

Holm promised to pay to FSA the principal sum of $26,100.00 plus interest at the rate of 2.625

percent per annum. This promissory note was rescheduled by a promissory note executed by

the Defendant on April 4, 2016, in the amount of $26,900.48, plus interest at the rate of 2.250

percent per annum. A copy of this rescheduled note is attached as Exhibit D. This rescheduled

promissory note was further rescheduled by a promissory note executed by the Defendant on

April 4, 2016, in the amount of $26,881.71 plus interest at the rate of 2.25 percent per annum.

A copy of this note is attached as Exhibit E.

       4.      To secure the promissory notes described in paragraphs 2 and 3, the Defendant

and Jaden Brigham Holm executed a security agreement, dated December 22, 2014. This

security agreement described farm equipment owned by them. A copy of this security

agreement is attached as Exhibit F.


COMPLAINT - 2
            Case 4:18-cv-00423-DCN Document 1 Filed 10/03/18 Page 3 of 5



       5.     To further secure the promissory notes described in paragraphs 2 and 3, the

Defendant and Whitney A. Holm, husband and wife, executed a security agreement, dated

February 22, 2018. This security agreement described farm equipment owned and acquired by

the Defendant and also included any farm and other equipment subsequently acquired by the

Defendant and/or Whitney A. Holm, including all replacements, substitutions, additions and

accessions thereto. A copy of this security agreement is attached as Exhibit G.

       6.      The security interests created pursuant to the security agreements described in

paragraphs 4 and 5 were perfected by the filing of a UCC financing statement December 15,

2014, as Instrument No. B 2014-1149500-5, in the Official Records of the Idaho Secretary of

State. A copy of this financing statement is attached as Exhibit H. This financing statement

(Ex. H) was subsequently amended by and through the following UCC filings: an amendment,

filed January 13, 2016, as Instrument No. B 6651700; an amendment, filed May 26, 2016, as

Instrument No. B 6658795 (adding Whitney A. Holm as a debtor); an amendment, filed May 26,

2016, as Instrument No. B 6658797; an amendment, filed May 26, 2016, as Instrument No.

B 6658799; an amendment, filed May 26, 2016, as Instrument No. B 6658800 (modifying

Whitney A. Holm’s address); and an amendment, filed May 26, 2016, as Instrument No. B

6658801 (deleting Jaden Holm as a debtor), in the Official Records of the Idaho Secretary of

State. Copies of these financing statements and amendments are attached as Exhibits I, J, K, L,

M and N, respectively.

       7.      As a result, pursuant to the security agreements described above, FSA has a

perfected security interest in the following-described personal property owned by the Defendant

and located in the State of Idaho:

       1 Hay Chopper (Tub Grinder);
       1 Barley Roller/chopper;

COMPLAINT - 3
             Case 4:18-cv-00423-DCN Document 1 Filed 10/03/18 Page 4 of 5



        1 Cattle Trailer;
        1 Cattlemen tub and alley;
        1 Squeeze Chute; and
        1 Kawasaki Motorcycle 450 HHF, 2007 S/N JKAKXGHCXHA013172.

A copy of the Certificate of Title to the Kawasaki motorcycle is attached as Exhibit O.

        8.      The Defendant is delinquent in the payment of his indebtedness to FSA. The

promissory notes and security agreements described herein are in default. On February 21,

2018, after taking all actions required pursuant to applicable regulations, FSA accelerated the

entire indebtedness owing to it pursuant to the terms of the promissory notes described above.

As a result, all amounts owing FSA are now due and payable.

        9.      The Defendant owes FSA pursuant to the promissory notes a total of $242,092.09

principal and interest accrued through May 1, 2018, with additional interest accruing thereafter at

the rate of $14.2617 per day.

        10.     The interests of the Defendant in and to the above-referenced items of personal

property are inferior to the interest of FSA.

        11.     FSA has released Jaden Brigham Holm from liability on the notes. Therefore,

FSA does not seek judgment against Jaden Brigham Holm.

        WHEREFORE, the United States of America requests judgment against the Defendant as

follows:

        1.      Against the Defendant in the amount of $242,092.09 ($231,357.31 principal and

$10,734.78 interest accrued through May 1, 2018, with interest accruing on the unpaid principal

at the rate of $14.2617 per day from and after May 1, 2018, to the date of judgment; interest from

the date of judgment at the legal rate until paid in full, for costs of suit; and other proper relief.

        2.      That a decree of foreclosure be entered for the sale of the personal property

described in the security agreements executed by the Defendant and/or Whitney A. Holm; that

COMPLAINT - 4
            Case 4:18-cv-00423-DCN Document 1 Filed 10/03/18 Page 5 of 5



the United States of America or any other party to this foreclosure action may be a purchaser at

the sale of the personal property; and that the United States’ agent or designee shall sell said

personal property and, after said sale, execute and deliver to the purchaser a bill of sale to the

personal property sold.

       3.      That all persons including the Defendants, together with each and every person

claiming any right, title, claim, liens or encumbrances of any kind or character on or against said

personal property subsequent to the lien of the United States shall be foreclosed of and from all

rights and claims in and to said personal property from and after the delivery of the bill of sale.

       4.      Directing that the proceeds realized from the sale of personal property be applied

as follows: first, in payment of the costs and expenses of this suit, and second, in payment of

the United States’ judgment.

       5.      Giving such other and further relief as the Court deems just and proper.

       DATED this 3rd day of October, 2018.

                                                    BART M. DAVIS
                                                    UNITED STATES ATTORNEY
                                                    By:


                                                   /s/ Nicholas J. Woychick
                                                    NICHOLAS J. WOYCHICK
                                                    Assistant United States Attorney




COMPLAINT - 5
Case 4:18-cv-00423-DCN Document 1-1 Filed 10/03/18 Page 1 of 4




                         EXHIBIT A
                                  Case 4:18-cv-00423-DCN Document 1-1 Filed 10/03/18 Page   2 of 4
                                                                                      Form Approved · 0 MB No                                                                      0560-0237
rh1s form 1s ava ilable electronically.                                                                                  (See Page 3 for Pr,vacy Act and Paperwork Reduction Act Statements.)

 FSA-2026                                                                     U.S. DEPARTMENT OF AGRICULTURE                                                                                                  Position 2
                                                                                      Farm Service Agency
(12-05-12)

                                                                                        PROMISSORY NOTE
 1 Name                                                                                               J2 S tate                                                  3. County
CODY JAMES HOLM AND JADEN BRIGP.AM HCLM                                                                   IDAHO                                                  JE.FFERSON

 4. Case Number
 17-026-51 84 53017
                                                    5 . Fund Code
                                                    44
                                                                                                     lI
                                                                                                          6 Loan Num ber
                                                                                                          01
                                                                                                                                                                 7. Date
                                                                                                                                                                            December 22 ,               2014

 8. TYPE OF ASSISTANC E                                                                                   9. ACTION REQUIRING PROMISSORY NOTE:
 2 I 1 - flF REGULAR 7 YEARS
                                                                                                          [gj Initial loan                 0      Conservation easement                 0     Deferred payments

                                                                                                          0    Consolidation               0      Rescheduling                          0     Debt wnte down

                                                                                                          0    Subsequent loa n            0      Reamortization


 10. FOR V ALU F RECEJVED. the undersigned bo rrower and any co~1gners jointl y and severall y promise to pay to the order or the
 United States of America, acting through the Fam, Service Agency. Un11ed States Depanment of Agriculture ("Goverrunent"). or its
  ass igns, at in offices in (a)  REXBURG , : DAHG                                                                                 or at such o ther place a~ the Government may la ter
 <lcsignate in writrng, the principal sum o f {b) ---- -1WC                                     HC~uRED :-;,;, K".'Y :'"OU?< ThCt;SANC _zi,Ni:. NO              00/100-- -- - - ------
                                                                            dollars (c) (S - - -- - --224 , COO . 00- - --- -- -- - ----                                                , plus interest on
----------             - ------- -
the unpaid principal bal:rnce at the RATE of {d)                                  - - ----                                -----:-wo       i,NC F:VE EIG:1THS---------- -- -

 p1.:rcent (e)         2 . 625                 %) per armum. l f th1 <;- note 1s fo r a Lunited Resource loan (rnd1t:a tcd m Item 8) the Govermnent may
 Cll A,'\'CE TH E RATE OF JNTE REST in accon.lancc with n, 1egula110n:_.._ by g1vmg the bon ower thir1 y (30) days prior wriHen
 no!lcc by mail to the borrower's las1 known address. The new rnterest rate shall not exceed the highest rate established in the
 Government's regulations for I.he type of loan rndi cate<l in Itern 8

  I I. Pnncipal and interest shall be paid in (a)                                                                             SEVFN-- - -------- - --

 insta llments as ind icated below, except as modified by a different rate o r rn tere,t on or before 1he fol lowing dates:
                                                                                                                I
       (b) Installment amount                                         (c) Due Date                         ----1._
                                                                                                                         (b) ln:;tallment amount                                     (c) Due Date
 $ 3S ,      448 . 00                                                12/?2 1 2 v:':l                            is        -   -- i,A - ---                                        ---- - NA- - - -
,S -- - --NA- ---                                                  --- - - !-.i_;;- - - -                       I~       -- - --Nii -- --                                         - - - - - NA - -- -
 $ -- - --NA- ---                                                  ---- - NA- - --                                  s    -----NA - - --                                           - --- -NA- ---
 s    - --- - NA-- --                                               ----- NA --- -                                       -----Ni\-- --                                            -- - -- NA----

 nnd {d) $           35 ,44 8 . 00                     thereafteronthefe)                ------:2/22- ---                             o feach(()         -- - YSAR- - -                        untilthe
  prmcipal and interest are fully paid except tha t the fma l mstallrncnt of the entire mdcbtedness evidenced hereby. if not sooner
 paid, shall be due and payable (g)                           - - - - - - - SEVEN- - - - - - -                 year~ from the date of this note, and except I.hat prepayments may
  be made as provided below. The consideratio n fo r this no te shall also support any agreement modifying the forcgorng schedule
  o f payments.
  I~- Jf the total amount of the loan is not advanced at the time of loan closmg. the loan fu nds shall be advanced to the borrower as
  reques ted by the borrower and approved by the Go vernment. Appro va l by th e Governm ent wi ll be given. provided the advance is
  requested for a purpose authorized by the Government. Interest shall acc rue on the amount of each advance from the actual date
  disbursed.
  Tne u s Oepaamenr of Ag,cu/lure (USDA) pron:b,rs d,scnm,nat()n t.n all of ,rs orograms and ac1,v11ies on me oas,s ot ,ace. cc!o, n:a,on;,J Of,fll/). age. aisaoll11y ar,<1 where appl,caOle. seJ1. mat,tal srarus
  tami,al status. parental status. 1e1igo n. sexuaf or1enta1,on po111,c;,1 oe1,ets qenet,c ,nlormar,or•. 1e_0t,sa1  °'
                                                                                                                     oecausP alt Of PM ol an ,ndrvldual's ,noome ,s <Jc,rved lrom any publ,c ass,stari<e f.,lug,am fNor
  a11 ,:,roh,b11e<1 t,;.ses ap~ly 10 att f)fograms) Per sons with d1sao11111es wr,o ,equlfe au ernar,ve means for communlloil()n uf p,oyram ,rifo,mat,on (Btaifif: , large pr im, ouJ,otape, etc J should contacr USDA 's
   TARG ET Cenre, at /202) n0-2600 /•o,ce and TDD) To l~e a compta,nt o f discr,m,nation. w,11e to USDA Ass,srant Secretary fo,              c,.,,,
                                                                                                                                                  Rights Offic e of me Ass,stant Seaetary lo, CN• Rights 1400
  /MPf'Pnr/P(l('P Aeenoe S w S!op 94 10 wash1n<;1ron DC 20250-94 10 o, cail tott- lree at /8661 6J 2-9992 /Enal,shJ o, /BOO) 8 77-8339 /TDD) or (866/ 377- 86<2 /Enohs~ Federal-relay) CJl /800/ 8 4!>6 136
  1Spar,,sh Froerat-<elay)   USDA ,s an eQ1Ja( opp<>rtt1nny p,uv.Je, ;,, ,<1 emplOyer




  lnitiaC,                ff,         Date / )           ,/2 ~//?/
          ~//
                      Case
    FSA-2026 (12-05-12)            4:18-cv-00423-DCN Document 1-1 Filed 10/03/18 Page 3 of 4                                       Page 2 of 3

    13. Any amou nt advanced or expended by 1he Govemmeni for 1he collecti on of 1h1s note or to preserve or protect any security for the
    Joan or otherw ise expended under the terms of any securit y agreement or other instrument executed in connec tion with th e loan
    evidenced by this note, at the option of the Governmenl shall become a part of and bear interest at the sa me rate as the principal of 1he
    debt evidenced by this note and be immedia1ely due and payable by the Borrower to the Government withou t demand.

    14. Every payment made on any indebtedness evidenced by this note shall be applied aecordmg to priorities set in 7 CFR Pan 765, or
    any successor regulation.

    15. Prepayment of scheduled installments, or any port ion of these installments, may be made at any 1ime al the option of the
    Borrower. Refu nds and ex tra payments shalL after paymen1 of interesL be appl ied to the last installments to become due under this
    note and shall not affect the obligation of the Borrower to pay 1he renrn rnmg installments as scheduled m this note.

    16. Property constructed, improved, purchased, or refinanced in whole or in pan w!lh the loan evidenced by this note shall not be
    leased, assigned, sold, transferred. or encumbered, voluntarily or otherwise. without 1he wri tten consent of the Government. Unless
    the Government consents other.vise in wn ting. 1he Borrower wil l opera1e such property as a farm.

    J7. Jf"Debt Wri te Down," "Consolida1ion." "Rescht!duling." or "Reamortiza tion" is indicated in ltem 9, this note is given to
    consolidate, reschedule or reamonize, bu1 not m sa1isfac1ion of. 1he unpaid principal and interest on the following desc ribed notes or
    assumption agreements under new terms:

          (a)
      FUND CODE/
                                 (b)       l         (C)
                                                                           (d )
                                                                          DAT!:
                                                                                                     (e)
                                                                                                                                     ( f)
                                                                                                                                LAST NST 1\LL
       LONJNO.
                             FACE AMOUNT
                                           I   fNl EREST RA rE
                                                                      (MM-DD- )'YY Y;        ORIGINAL BORROWER                      DUE
                                                                                                                                 (MM-DD-YYYY!

                         $                                  O/o

                                                                                                                                                  I
                         $                                  O/o

                         $                                  <yo

                         $                                  o/o

                         $
                                           I                O/o


i                        $                                  %

L                        $                                  "lo
                                                                  I




    18. Security instruments 1aken in connection with the loans evidenced by 1he:,~ described notes and other related obligations are not
    affected by this consolidation. write down, rescheduling, or reamon1zat1on. These security instruments shall continue to remain in
    effecl and the security give n for the loans evidenced by the described notes shall continue to remain as security fo r the loan evidenced
    by this note, and for any other related obltga uons.

    19. If at any time it shall appear to the Government that 1he Borrower may be able to obtain financing from a responsible cooperauve
    or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
    Government's request, apply for and accept a loan in suffic1en1 amoun1 10 pay this note in full and. if the lender is a coopera1ive, to pay
    for any necessary stock. The provisions of this paragraph do no t apply if the loan represented by this promjssory note was made 10 the
    Borrower as a nonprogram loan or a Conserva1ion Loan.




    lnitialL,      /-I           Date   /J.. /:2 2,// y
           ~.~
FSA-2026 (12-05-12)Case          4:18-cv-00423-DCN Document 1-1 Filed 10/03/18 Page 4 of 4                                                     Page 3 of 3


20. The Borrower recogrnzes that the loan dcscnbed m this note will be m default shou ld any loan proceeds be used lor a purpose that
,.vii i contnbute to excessive erosion of highl y erodible land or to the conversion o f wetlands to produce an agricul!ural commod1 ty as
                                                                                                                            1
provided in 7 CFR P art 1940. subpart G. Fxhib1 t M , or any succe:::sor regula1ion.

2 1. Failure to pay when due any debt evidenced by this note or perform any covenant of agreemem under thi s no1e s hall constJtute
D EFAULT under this and any o ther ins1rument ev idencing a debt of the Borrower owi ng to the Government or securing or otherwise
relating to such debt; and default under any s uch o ther instrument shall constitut e default under this note. Upon such default. the
Government at its option may declare all or any part of any suc h indebtedness immediately due and payable.

22. This note is give n as evidence of a loan 10 the B orrower made by the Government pursuant to the Con~olidated Farm and Rural
Deve lopment Act and fo r the type of loa n as mdicatcd 111 Ite m 8. This note s hall be subject to the present reg ul ations of the
Government and to its future reglll a tions not incons istent w1th the ex press provisions of this note.

23. Presentment, protest, and notice are waived.




                                                                       ~r5--"'--B-R-I GH~                  RROWER -
                  N.                                                                SOC N.
ROilER'J'S ,   JD 83444                                                ~OBERTS ,     10 834 44




NOTE:          The following statement ,s made ,n accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
               the information identified on /his form is the Consolidated Farm and Rural Development Act, as amended (7 US.C. 1921 ~ - §fill.) The
               information will be used to determine elig,b,IJ/y and feasibility for loans and loan guarantees, and seNicing of loans and loan guarantees.
               The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, anc:
               nongovernmental entities that have been authonzed access 10 the information by statute or regulation and/or as described in the applicable
               Routine Uses identified ,n the System of Records Notice for USDAIFSA-14. Applicant/Borrower. Providing the requested informat,on 1s
               voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
               and loan guarantees. The prov1s,ons of criminal and civil fraud, pnvacy, and other statutes may be applicable to the information provided

                According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person 1s not required to respond to, a
               collection of information unless it displays a valid 0MB control number. The valid 0MB control number for this information collection 1s
               0560-0237. The time required to complete th,s information collection is estimated to average 20 minutes per response, including the time
               for reviewing ins/ructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
               co/lectivr, of infor,,;atk;n. RETU.C?t./ THIS COf.1PLETED FORf.1 TO YOUR COU,,.JTY FSA OFF!CE.
Case 4:18-cv-00423-DCN Document 1-2 Filed 10/03/18 Page 1 of 4




                         EXHIBIT B
Case 4:18-cv-00423-DCN Document 1-2 Filed 10/03/18 Page 2 of 4
Case 4:18-cv-00423-DCN Document 1-2 Filed 10/03/18 Page 3 of 4
Case 4:18-cv-00423-DCN Document 1-2 Filed 10/03/18 Page 4 of 4
Case 4:18-cv-00423-DCN Document 1-3 Filed 10/03/18 Page 1 of 4




                         EXHIBIT C
Case 4:18-cv-00423-DCN Document 1-3 Filed 10/03/18 Page 2 of 4
Case 4:18-cv-00423-DCN Document 1-3 Filed 10/03/18 Page 3 of 4
Case 4:18-cv-00423-DCN Document 1-3 Filed 10/03/18 Page 4 of 4
Case 4:18-cv-00423-DCN Document 1-4 Filed 10/03/18 Page 1 of 4




                         EXHIBIT D
Case 4:18-cv-00423-DCN Document 1-4 Filed 10/03/18 Page 2 of 4
Case 4:18-cv-00423-DCN Document 1-4 Filed 10/03/18 Page 3 of 4
Case 4:18-cv-00423-DCN Document 1-4 Filed 10/03/18 Page 4 of 4
Case 4:18-cv-00423-DCN Document 1-5 Filed 10/03/18 Page 1 of 4




                         EXHIBIT E
Case 4:18-cv-00423-DCN Document 1-5 Filed 10/03/18 Page 2 of 4
Case 4:18-cv-00423-DCN Document 1-5 Filed 10/03/18 Page 3 of 4
Case 4:18-cv-00423-DCN Document 1-5 Filed 10/03/18 Page 4 of 4
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 1 of 8




                         EXHIBIT F
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 2 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 3 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 4 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 5 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 6 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 7 of 8
Case 4:18-cv-00423-DCN Document 1-6 Filed 10/03/18 Page 8 of 8
Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 1 of 8




                         EXHIBIT G
                  Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 2 of 8




                                                                                                         Form Approved - 0MB No. 0560-0237
This fonn ~ available electronically.                                          (See P . 7 for Privacy Act and P-,,erwotlt RfdJdion Act St.twn.nts).

FSA-2028                                          U.S. DEPARTMENT OF AGRICULTURE                                                        Position 1
(08-03-16)                                                Fann S..Vlce Agency

                                                      SECURITY AGREEMENT
I. THIS SECURITY AGREEMENT, dated (a)               February 22              , 2018                 , is made between the
United Slates of America acting through the U.S. Department of Agriculture, Fann Service Agency (Secured Party) and (b)
CODY JAMES HOLM, WHITNEY A HOLM
(Debtor), whose mailing address is (c)   2870 E 627 N ROBERTS, ID 83444:5091
2. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain promissory notes or other
instruments, and in the future may incur additional indebtedness to Secured Party, which will also be evidenced by one or more
promissory noles or other instruments, all of which are called "Note," which have been executed by Debtor and which arc payable
to the order of Secured Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any default
by Debtor; and

The Note evidences a loan to Debtor, and Secured Party at any time may assign the Note to any extent authorized by ~he
Consolidated Fann and Rural Development Act or any other Act administered by Secured Party; and

It is the purpose and intent of this Security Agreement to secure prompt payment of the Note and the timely performance of all
obligations and covenants contained in this Security Agreement.

NOW THEREFORE, in consideration of said loans and {I) to secure the prompt payment of all existing and future indebtedness
and liabilities of Debtor to Secured Party and of all renewals and extensions of such indebtedness and any additional loans or future
advances to Deblor before or after made by Secured Party under the then existing provisions of the Consolidated Farm and Rural
Development Act or any other Act adminisiered by Secured Party all with interest; (2) in any event and at all times to secure the
prompt payment of all advances and expenditures made by Secured Party, with interest, as described in this Security Agreement;
and (J) the timely performance of every covenant and agreement of Debtor contained in this Security Agreement or in any
supplementary agreement:
MICROLOANS ONLY. DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described
collateral as indicated with (m). For the microloan collateral involving equipment and livestock, Secured Party acknowledges that it
is taking a security interest in the specifically listed equipment or livestock and all replacements or substitutions. For microloan
crop collateral, Secured Party acknowledges that it is taking a security interest in the specific crop, inventory, accounts and contract
rights, crop indemnity payments, all entitlements, benefits, and payments from State and Federal farm programs, and deposit
amounts arising out of the Debtor's operation or ownership of that crop. Any after-acquired provisions in this Security Agreement
do not apply to microloan collateral unless the loan is serviced pursuant to 7 C.F.R. part 766. PLEASE NOTE: This provision
shall not in any way limit the collateral covered by this Security Agreement and the Secured Party's interest therein for all other
loans:
ALL OTHER LOANS. DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described
collateral, including the proceeds and products thereof, accessions thereto, future advances and security acquired hereinafter
(collateral); provided, however the following description of specific items of collateral shall not in any way limit the collateral
covered by this Security Agreement and the Secured Party's interest therein (a):
               Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 3 of 8


FSA-2028 COS.03-16)                                                                                                       Page 2 of 7
(b) All crops, annual and perennial, and other plant or farm products now planted, growing or grown, or harvested or which are
    planted after this Security Agreement is signed or otherwise become growing or harvested crops or other plant products(/)
    within the one-year period or any longer period of years permissible under Stale law, or (2) at any lime after this Security
    Agreement is signed ifno fixed maximum period is prescribed by State law, including crops and plant products now planted, to
    be planted, growing or grown or harvested on the following described real estate:
                 (I)                                 (2)                            (3)                            (4)
  Farm or Other Real Estate Owner              Approximate                   County and State         Approximate Distance and
                                              Number of Acres                                       Direction from Named Town or
                                                                                                           Other Description
                                                                        JEFFERSON, ID               94 N. 2300 E. Roberts, ID
including all entitlements, benefits, and payments from all State and Federal farm programs; all crop indemnity payments; all
payment intangibles arising from said crops and all general intangibles arising from said crops; and all allotments and quotas
existing on or leased and transferred or to be leased and transferred to the above described farms as well as any proceeds derived
from the conveyance or lease and transfer by the Debtor to any subsequent party.
                          Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 4 of 8
...

       FSA-2028 (08-03-16)                                                                                                         Page 3 of 7
      (c) All fann and other equipment (except small tools and small equipment such as hand tools, power lawn mowers and other items
          of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together with all replacements,
          substitutions, additions, and accessions thereto, including but not limited to the following which are located in the State(s) of(/)


       (2)        (3)              (4)                     (5)                   (6)               (7}             (8)                (9)

      Line   Quantity            Kind                 Manufact~er           Size and Type       Condition         Year        Serial or Model No.
       No.
        1          1    Hay Chopper (Tub
                        Grinder)
       2           1    Barley Roller/chopper
       3           1    Cattle TraUer
       4           1    Cattlemen tub and
                        alley
        5          1    Squeeze ChU1e
       6           1    Motorcycie              Kawasaki                  ,soHHF                                  2017      JKAKXGHCXHA013172

      ( I O)lncluding the following described fixtures which are affixed, or are to be affixed to real estate, as extracted collateral; or timber
      to be cut, all of which, together with the associated real estate, are more particularly described as follows:




        Initial   t!./1-    Date   d,/JJ./1<L
                  Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 5 of 8



 FSA-2028 (08-03-16)                                                                                                            Page 4 of7
(d) All livestock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, furbearing animals, other
    animals produced or used for commercial purposes, other farm products, and supplies, now owned or hereafter acquired by
    Debtor, together with all increases, replacements, substitutions, and additions thereto, including but not limited to the following
    located in the State(s) of(/)



 (2)     (3)                 (-4)                   (5)            (6)           (7)             (8)                      (9)
Line   Quantity          Kind or Sex               Breed          Cotor        Weight           Age         Brand   °' Other Identification
No.
 1
  2
 3
  4

 5
 6
 7
 8
  9
 10
 11
 12
 13
 1-4
 15
 16
 17
 18
 19
 20
 21
 22
 23
 2-4
 25
 26
  27
  28




  lnitiaUDate              c,.2/2 2/lg
                   Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 6 of 8



 FSA-2028 (08-03-16)                                                                                                           Page 5 of7
(e) All accounts, deposit accounts, goods, supplies, inventory, supporting obligations, investment property, certificates of title,
    payment intangibles, and general intangibles, including but not limited to the following:
.. All crops, livestock, farm products (per UCC-1 F) and all farm equipment, certificates of title, goods, supplies, inventory, accounts,
deposit accounts, supporting obligations, contract rights, payment intangibles, general intangibles, investment property, gross
receipts, equities, crop insurance indemnity payments, all entitlements, benefits, payments from all State and Federal farm programs,
grazing shares or rights, all beet stock and all proceeds of the aforesaid property."




3. DEBTOR WARRANTS, COVENANTS, AND AGREES THAT:
(a) Debtor is the absolute and exclusive owner of the above-<iescribed collateral, and any marks or brands used to describe livestock
    are the holding brands and carry the title, although the livestock may have other marks or brands, and such collateral is free from
    all liens, encumbrances, security and other interests except(/) any existing liens, encumbrances, security or other interests in
    favor of Secured Party which shall remain in full force and effect; (1) any applicable landlord's statutory liens; and (3) other
    liens, encumbrances, security or other interests previously disclosed to Secured Party in the loan application, farm operating
    plan or other loan documents. Debtor will defend the collateral against the claims and demands of all other persons.
(b) Statements contained in Debtor's loan application and related loan documents are true and correct and that Debtor's name, as
    stated in the loan application and in this Security Agreement, is Debtor's complete legal name; and Debtor will(/) use the loan
    funds for the purposes for which they were or are advanced; (1) comply with such farm operating plans as may be aarced upon
    from time to time by Debtor and Secured Party; (3) care for and maintain collateral in a good and husbandlike manner; (4)
    insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so, Secured
    Party, at its option, may procure such insurance; (5) permit Secured Party to inspect the collateral at any reasonable time; (6)
    not abandon the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the collateral, or
    permit others to do so, without the prior written consent of Secured Party; (7) not permit the collateral to be levied upon, injured
    or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock covered by
    this Security Agreement; and (8) maintain accurate records of the collateral, furnish Secured Party any requested information
    related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.

 (c) Debtor will pay promptly when due all (I) indebtedness evidenced by the Note and any indebtedness to Secured Party secured
     by this Security Agreement; (1) rents, taxes, insurance premiums, levies, assessments, liens, and other encumbrances, and costs
     of lien searches and maintenance and other charges now or later attaching to, levied on, or otherwise pertaining to the collateral
     or this security interest; (3) filing or recording fees for instruments necessary to perfect, continue, service, or terminate this
     security interest; and (-I} fees and other charges now or later required by regulations of the Secured Party.
 (d) Secured Party is authorized to file financing statements describing the collateral, to file amendments to the financing
     Statements, and to file continuation statements.
 (e) Debtor will immediately notify Secured Party of: any material change in the collateral or in the collateral's location; change in
     Debtor's name, address, or location; change in any warranty or representation in this Security Agreement; change that may
     affect this security interest or its perfection; and any event of default.

 (f) Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid when due,
     including any costs and expenses for the preservation or protection of the collateral or this security interest, as advances for the
     account of Debtor. All such advances shall bear interest at the rate borne by the Note which has the highest interest rate.

 (g) All advances by Secured Party as described in this Security Agreement, together with interest, shall be immediately due and
     payable by Debtor to Secured Party without demand and shall be secured by this Security Agreement. No such advance by
     Secured Party shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the
     Note or any indebtedness to Secured Party secured hereby, in any order Secured Party determines.

 (h) In order to secure or better secure the above-mentioned obligations or indebtedness, Debtor agrees to execute any further
     documents, including additional security instruments on such real and personal property as Secured Party may require and to
     take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or to
     effectuate the rights granted to Secured Party herein.
                 Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 7 of 8



 FSA-2028 (08-03-16)                                                                                                        Page 6 of 7
4. IT IS FURTHER AGREED THAT:
(a) Until default, Debtor may retain possession of the collateral.
(b) Default shall exist under this Security Agreement if Debtor fa ils to perform or discharge any obligation or to pay promptly any
    indebtedness secured by this Security Agreement or to observe or perform any covenants or agreements in this Security
    Agreement or in any supplementary agreement contained, or if any of Debtor's representations or warranties herein prove false
    or misleading, or upon the death or incompetency of the parties named as Debtor, or upon the bankruptcy or insolvency of any
    one of the parties named as Debtor. Default shall also exist if any loan proceeds are used for a purpose that will contribute to
    excessive erosion of highly erodible land or to the conversion of wetlands, as described in 7 CFR Part 12 and 7 CFR Part 799, or
    any successor regulation. Upon any default:

    (I) Secured Party, at its option, with or without notice as permined by law may (a) declare the unpaid balance on the Note and
        any indebtedness secured by this Security Agreement immediately due and payable; {b) enter upon the premises and
        cultivate and harvest crops, take possession of, repair, improve, use, and operate the collateral or make equipment usable,
        for the purpose of protecting or preserving the collateral or this lien, or preparing or processing the collateral for sale, and
        {c) exercise any sale or other rights accorded by law. Secured Party may disclaim all warranties relating to title, possession,
        quiet enjoyment, merchantability, fitness or the like in any disposition of the collateral;
    (2) Debtor (a) agrees to assemble the collateral and make it available to Secured Party at such times and places as designated
        by Secured Party; and (b) waives all notices, exemptions, compulsory disposition and redemption rights;
    (3) A default shall exist under any other security instrument held by Secured Party and executed or assumed by Debtor on real
        or personal property. Likewise, default under such other security instrument shall constitute default under this Security
        Agreement.
(c) Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale, processing,
    selling and the like and for payment of reasonable attorneys' fees and legal expenses incurred by Secured Party, second to the
    satisfaction of prior security interests or liens to the extent required by law and in accordance with current regulations of the
    Secured Party, third to the satisfaction of indebtedness secured by this Security Agreement, fourth to the satisfaction of
    subordinate security interests to the extent required by law, fifth to any obligations of Debtor owing to Secured Party and sixth
    to Debtor. Any proceeds collected under insurance policies shall be applied first on advances and expenditures made by Secured
    Party, with interest, as provided above, second on the debt evidenced by the Note, unless Secured Party consents in writing to
    their use by Debtor under Secured Party's direction for repair or replacement of the collateral, third on any other obligation of
    Debtor owing to Secured Party, and any balance shall be paid to Debtor unless otherwise provided in the insurance policies.
    Debtor will be liable for any deficiency owed to Secured Party after such disposition of proceeds of the collateral and insurance.
( d) It is the intent of Debtor and Secured Party that to the extent permitted by law and for the purpose of this Security Agreement,
     no collateral covered by this Security Agreement is or shall become realty or accessioned to other goods.
(e) Debtor agrees that the Secured Party will not be bound by any present or future State exemption laws. Debtor expressly
    WAIVES the benefit of any such State laws.
(f) Secured Party may comply with any applicable State or Federal law requirements in connection with the disposition of the
    collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the collateral.
(g) This Security Agreement is subject to the present regulations of the Secured Party and to its future regulations not inconsistent
    with the express provisions of this Security Agreement.

(h) If any provision of this Security Agreement is held invalid or unenforceable, it shall not affect any other provisions, but this
    Security Agreement shall be construed as if it had never contained such invalid or unenforceable provision.
 (i) The rights and privileges of Secured Party under this Security Agreement shall accrue to the benefit of its successors and
     assigns. All covenants, warranties, representations, and agreements of Debtor contained in this Security Agreement are joint and
     several and shall bind personal representatives, heirs, successors, and assigns.




  lnit i a ~ ; { {Date    pJ./J-~dy-
                      Case 4:18-cv-00423-DCN Document 1-7 Filed 10/03/18 Page 8 of 8



 FSA-2028 (08-03-16)                                                                                                                              Page 7 of 7
(j) If at any time it shall appear to Secured Party that Debtor may be able to obtain a loan from other credit sources, at reasonable
    rates and tenns for loans for similar purposes and periods of time, Debtor will, upon Secured Par1y's request, apply for and
    accept such loan in sufficient amount to pay the Note and any indebtedness secured by this Security Agreement. Debtor will be
    responsible for any application fees or purchase of stock in connection with such loan. The provisions of this paragraph do not
    apply if the Note secured by this Security Agreement is for a Conservation Loan.
(k) Failure of the Secured Par1y to exercise any right, whether once or often, shall not be construed as a waiver of any covenant or
    condition or of the breach of such covenant or condition. Such failure shall also not affect the exercise of such right without
    notice upon any subsequent breach of the same or any other covenant or condition.
(I) SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL      PROPERTY COVERED BY THIS             or
    SECURITY AGREEMENT WITHOUT THE CONSENT OF SECURED PARTY, OR MAKING ANY FALSE
    STAT EM ENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY CONSTITUTE A
    VIOLATION OF FEDERAL CRIMINAL LAW.
(m) Debtor(s) acknowledge(s) that Secured Party loaned money to me/us to purchase items of collateral that serve as
    security for my/our loan, thereby, giving Secured Party a Purchase Money Security Interest in those items of collateral listed in
    Part 2 with an asterisk•.

S. CERTIFICATION

I certify that the i11formation provided is tnte, complete and correct to tire best of my knowledge and is provided in good fait/r.
(Warning: Se,·tio11 I001 "! Title I 8, U11ited States Code, provides for criminal penalties to those who provide false statements. If
any informatlo,r is fmmd to be false or i1tcomplete, such ji11dlng may be gro11nds for denial ofthe requested action.)



6A .                                                                         68. (Date)     Q :;2, /      ,,2.;z.,//~
                                                                                                             >
       CODY JAMES 1101.M



    ~d,~                                                                          (Date)   c, !J /.a,~/ J ~

N01 F.:    71,e followi11g stateml!III is mC1tle in l/ccor,lance with the Privacy Act of 197-J (5 U.S.C. 552a • as amended). The ai,thority for req1,esti11g
           the i11Jormatio11 tde111ijied 011 this form is 1 CFR Part 16./. 7 CFR Part 765. 7 CI--R Part 766, the Consolidated Farm and Rural
           /)e,.efopme1111lct (7 U.S.C. 19]/ et l 'eq.). and the Agric11lt11rul 1lct ofW/4 (J>11b. I. II J -79). The i11/ormation will be 11,sed 10 establish tht
            fXJrrower ·s e1greeme11110 rhe terms a11d co1ulltio11sfor obrai11ing the requested FSA Farm loan Programs benefits. 11ie informatio11
           ,·ollected on rhisform n1C1y be clisclosed to other Federal, State. l.ocal governmem age11cies. Tribal agencies. and nongovernme111al
           elllities tl,t1t l,c,ve bee11 amhorized access to 1/,e information by statute or regulation and/or as described in applicable Romine Uses
           idl!lllijietl in 1/,e System of Records NotiL'e for USDA/ FSA-I 4, Applicant/Borrower. Providing the requested information is voluntary.
           1/o,vever. failure to fumish tl,e requested informatio11111ay result i11 a denial ofthe requested FSA Farm locm Programs benefits.

            711e provisions ofcriminc,I ctntl civil fraud, pri1•ucy. a11d other stallltes may be applicable to 1/,e information provided.

           Auorcli11g to tlH! /'c,pen,•ork Red11ctiu11 Act of /995, a11 c,gency m<1y not conduct or sponsor, and a person is not required to respond co, a
           ,·u/lection of111for111utim1 unless it displays a valid 0MB control number. The valid 0MB control number for this information collection
           is (}560,(1231. 11,e time required lo complete rl,is information collection is estimated to average ]0 minutes per response. including the
           time for reviewing i11str11ctio11s, seurchi11g existing dc,ta sources, gathering <md maintaining the dala needed. and completing and
           reviewing the colle,·tiun ofh,jormation RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.
In accordance with F&deral civil rights law and U.S. Depattmenl of Agricultute (USDA) clvU rights regulations and policies, the USDA. Its Ape~s.
offices. and employees. and institvtions participating in or administering USDA programs ate prohibited from discriminating based on race, color,
national origin. religion, sex, gender Identity (including gender expr&S$ion}, sexual orientation. disability, age, marital status, family/parental status,
income derivtKI from a public assistanca program, political beliefs, or reprisal or retaliation for prior civil rights activity, in any program or activity
conducted or funded by USDA (not all bases apply to all programs). Remedies and complaint filing deadlines va,y by program or Incident

Persons with disabilities who require alternative means of communication for program lnfonnation (e.g.. Braille, large print, aud.,,.,,., A!Mrlc8n Sign
Language. etc.) should contact the responsible Agency or USDA 's TARGET Center at (202) 720-2600 (voice and TTY) or contact USDA through the
Federal Relay Setvice at (800} 877-8339. Additionally, program information may be made available In languages other than English.

To file a program discrimination complaint. complete the USDA Program Discrimination CCJmplalnt Fonn, AD-3027, found online al
http:llwww.ascr.usda.govtcomplaint_llling_cust.html and at any USDA otflce or write a letter addressed to USDA and provide in the letter all of the
information requested in the form. To request a copy of the complaint form, call (866) 632·9992. Submit your completed form or letter to USDA by: (1)
Mal,. U.S. Department of Agriculture Office ofthe Assistant SecretSfY for Civil Rights 1400 lndependetlCtl Avenue, SW Washington, D.C. 20250-9410;
(2) Fax: (202) 690-7442; or (3) email: orogram m~~trutuQY.
Case 4:18-cv-00423-DCN Document 1-8 Filed 10/03/18 Page 1 of 2




                         EXHIBIT H
Case 4:18-cv-00423-DCN Document 1-8 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-9 Filed 10/03/18 Page 1 of 2




                         EXHIBIT I
Case 4:18-cv-00423-DCN Document 1-9 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-10 Filed 10/03/18 Page 1 of 2




                          EXHIBIT J
Case 4:18-cv-00423-DCN Document 1-10 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-11 Filed 10/03/18 Page 1 of 2




                         EXHIBIT K
Case 4:18-cv-00423-DCN Document 1-11 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-12 Filed 10/03/18 Page 1 of 2




                         EXHIBIT L
Case 4:18-cv-00423-DCN Document 1-12 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-13 Filed 10/03/18 Page 1 of 2




                         EXHIBIT M
Case 4:18-cv-00423-DCN Document 1-13 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-14 Filed 10/03/18 Page 1 of 2




                         EXHIBIT N
Case 4:18-cv-00423-DCN Document 1-14 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-15 Filed 10/03/18 Page 1 of 2




                          EXHIBIT 0
Case 4:18-cv-00423-DCN Document 1-15 Filed 10/03/18 Page 2 of 2
Case 4:18-cv-00423-DCN Document 1-16 Filed 10/03/18 Page 1 of 1
                    Case 4:18-cv-00423-DCN Document 1-17 Filed 10/03/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        Cody James Holm and Whitney A. Holm                          )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cody James Holm
                                           2870 East 627 North
                                           Roberts, Idaho 83444




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:18-cv-00423-DCN Document 1-17 Filed 10/03/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                    Case 4:18-cv-00423-DCN Document 1-18 Filed 10/03/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        Cody James Holm and Whitney A. Holm                          )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Whitney A. Holm
                                           2870 East 627 North
                                           Roberts, Idaho 83444




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:18-cv-00423-DCN Document 1-18 Filed 10/03/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
